Citation Nr: 0529026	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  01-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to February 11, 
1987, for a permanent and total disability rating for pension 
purposes.  

(The issue of whether a May 1989 decision by the Board of 
Veterans' Appeals (Board), Docket No. 88-44 214, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE) will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from August 1943 to 
May 1944.

This case comes to the Board from an August 2000 rating 
decision, and was previously remanded in May 2003.  In 
analyzing the claim to reopen, the Board has determined that 
the veteran has also constructively made a motion to revise a 
May 1989 Board decision based on CUE.  A quick summary of the 
relevant facts will illuminate the basis for this 
determination.

By a September 1987 rating decision, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes, and made the award effective February 27, 
1987.  The veteran appealed the effective date and by a May 
1989 decision, the Board assigned an effective date of 
February 11, 1987 (and no earlier).  

In February 1991, the Board denied a motion to reconsider its 
May 1989 decision.  In October 1991, the veteran filed a 
notice of appeal of the May 1989 decision with the United 
States Court of Appeals for Veterans Claims (CAVC), but in an 
August 1992 order, the CAVC dismissed the appeal as having 
been filed too late.  

The veteran has subsequently sought to reopen the claim for 
an earlier effective date for the pension award based on new 
and material evidence.  As detailed below, this claim is 
legally insufficient because even if granted, it could not 
possibly result in an earlier effective date.  However, in 
reviewing the numerous documents submitted by the veteran and 
his representative during this appeal, the Board notes that 
they (such as a June 2004 written brief) have averred that 
"mistakes" were made in the May 1989 Board decision or that 
it was otherwise "erroneous."  

Since a finding of CUE in the May 1989 decision potentially 
could lead to an earlier effective date for the award of 
pension, the Board has liberally construed the statements 
made by the veteran and his representative and determined 
that a motion to revise the May 1989 Board decision based on 
CUE has been raised per 38 U.S.C.A. § 7111 (West 2002 & Supp. 
2005).  The Board's consideration of this motion, however, 
requires additional procedural development and will be the 
subject of a separate docket number and decision (in 
accordance with Chairman's Memorandum 01-99-09 (February 19, 
1999)).  The current decision below is limited to the 
veteran's claim to reopen. 


FINDING OF FACT

In a final May 1989 decision, the Board determined that the 
effective date for the award of a permanent and total 
disability rating for pension purposes should be February 11, 
1987 (and no earlier); to date, the Chairman of the Board has 
not ordered reconsideration of this decision.  


CONCLUSIONS OF LAW

1.  The Board's May 1989 decision denying an effective date 
earlier than February 11, 1987, for the award of a permanent 
and total disability rating for pension purposes is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2005).

2.  The claim to reopen a claim for an effective date earlier 
than February 11, 1987, for the award of a permanent and 
total disability rating for pension purposes, is legally 
insufficient.  38 U.S.C.A. §§ 1521, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.400, 20.1105 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct shall be paid a pension.  38 U.S.C.A. § 
1521.

By a September 1987 rating decision, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes, and made the award effective February 27, 
1987.  The veteran appealed the effective date and by a May 
1989 decision, the Board assigned an effective date of 
February 11, 1987 (and no earlier).  Because to date the 
Chairman of the Board has not ordered reconsideration of this 
decision, it is final.  38 U.S.C.A. § 7104.  The veteran now 
seeks to reopen a claim for an earlier effective date for the 
pension award, based on new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  

In Lapier v. Brown, 5 Vet. App. 215 (1993), the CAVC 
(formerly the United States Court of Veterans Appeals) 
stated:

The sole issue on appeal is whether the veteran is 
entitled to an earlier effective date for a 100% rating 
for schizophrenia.  This claim was denied by a prior 
final [Board] decision in March 1989.  Although the 
Secretary is required under 38 U.S.C.A. § 5108 (West 
1991) to reopen claims that the [Board] has previously 
and finally denied when "new and material evidence" is 
presented, in this case such a reopening could not 
result in an earlier effective date because an award 
granted on a reopened claim may not be made effective 
prior to the date of receipt of the reopened claim.  
38 U.S.C.A. §  5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  

Lapier v. Brown, 5 Vet. App.  215, 216 (1993).  

The CAVC has more recently noted that the finality of a prior 
denial of an earlier effective date could only be challenged 
by either the reopening of the issue, based on the submission 
of new and material evidence, or a claim of CUE within the 
prior denial.  Leonard v. Principi, 17 Vet. App. 447, 451 
[citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc)].  "Of the two, only [a claim of CUE] could 
conceivably result in an earlier effective date."  Id. 
[citing Flash v. Brown, 8 Vet. App. 332, 334 (1995)].  The 
CAVC's holding in Leonard v. Principi was recently affirmed 
by the Federal Circuit Court of Appeals, in Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

Thus, where an appellant seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, even assuming the presence of new and material 
evidence, reopening of such a claim can not possibly result 
in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  The 
holdings in Lapier and Leonard are dispositive, and therefore 
an earlier effective date cannot be assigned based on a claim 
to reopen.  The claim to reopen lacks legal merit and must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Once 
again, the motion to revise or reverse the May 1989 Board 
decision on the basis of CUE is a separate matter and will be 
addressed in a later decision.

Discussion about VA's duties to notify and assist concerning 
the claim to reopen is unnecessary because the Veterans 
Claims Assistant Act of 2000 has no effect where the law, and 
not the underlying facts or development of the facts, is 
dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

The claim to reopen the claim for an effective date prior to 
February 11, 1987, for the award of a permanent and total 
disability rating for pension purposes, is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


